Exhibit 10.4

        WESTMORELAND COAL COMPANY

--------------------------------------------------------------------------------

        Deferred Compensation Plan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





WESTMORELAND COAL COMPANY

         TABLE OF CONTENTS




ARTICLE SECTION   PAGE I Purpose and Effective Date 1   1.01 Title 1   1.02
Purpose 1   1.03 Effective Date 1 II Definitions and Construction of the Plan
Document 1   2.01 Beneficiary 1   2.02 Board 1   2.03 Bonus Compensation 1  
2.04 Change in Control 1   2.05 Committee 2   2.06 Company 2   2.07 Compensation
2   2.08 Crediting Rate 2   2.09 Deferral 3   2.10 Deferral Account 3   2.11
Deferral Account Balance 3   2.12 Deferred Compensation 3   2.13 Disability 3  
2.14 Election Date 3   2.15 Election Form 3   2.16 Employee 3   2.17 ERISA 3  
2.18 Exchange Act 4   2.19 Participant 4   2.20 Plan 4   2.21 Plan Year 4

i




ARTICLE SECTION   PAGE   2.22 Retirement 4   2.23 Supplemental Contribution 4  
2.24 Termination of Service 4   2.25 Unforeseeable Financial Emergency 4   2.26
Valuation Date 4   2.27 Year Certain 5   2.28 Gender and Number 5   2.29 Titles
5 III Eligibility and Participation 5   3.01 Eligibility 5   3.02 Participation
5 IV Participant Deferrals of Compensation 5   4.01 Deferred Compensation 5  
4.02 Duration of Election Form 6   4.03 Election to Modify or Terminate Future
Contributions 6   4.04 Vesting 6   4.05 Supplemental Contribution 6

ii




ARTICLE SECTION   PAGE V Deferral Accounts 6   5.01 Maintenance of Accounts 6  
5.02 Deferral Account 7   5.03 Interest 7   5.04 Statement of Accounts 7 VI
Distribution 7   6.01 Distributions 7   6.02 Form of Distribution 7   6.03
Payments Upon Termination 7   6.04 Death or Disability Prior to Commencement of
Benefit Payments 8   6.05 Death of a Participant Subsequent to Commencement of
Benefit Payments 8   6.06 Redeferral Election 8   6.07 Taxes 8 VII Withdrawals 8
  7.01 Withdrawals for Unforeseeable Financial Emergency 8   7.02 Other
Premature Withdrawals 9   7.03 Withdrawal Processing 9 VIII Beneficiary 9   8.01
Beneficiary Designation 9   8.02 Proper Beneficiary 10   8.03 Minor or
Incompetent Beneficiary 10   8.04 No Beneficiary Designation 10 IX
Administration of the Plan 10   9.01 Majority Vote 10   9.02 Finality of
Determination 10   9.03 Certificates and Reports 10   9.04 Indemnification and
Exculpation 11   9.05 Expenses 11 X Claims Procedure 11   10.01 Written Claim 11
  10.02 Denied Claim 11   10.03 Review Procedure 11   10.04 Committee Review 12

iii




ARTICLE SECTION   PAGE XI Nature of Company's Obligation 12   11.01 Company's
Obligation 12   11.02 Creditor Status 12   11.03 Grantor Trust 12 XII Amendment
and Termination of Plann 12   12.01 Amendment 12   12.02 Termination 13 XIII
Miscellaneous 13   13.01 Written Notice 13   13.02 Change of Address 13   13.03
Merger, Consolidation or Acquisition 13   13.04 Employment 13   13.05
Non-transferability 13   13.06 Legal Fees 13   13.07 Tax Withholding 13   13.08
Applicable Law 14   13.09 Invalidity of Certain Provisions 14

iv


ARTICLE I


PURPOSE AND EFFECTIVE DATE

        1.01      Title.       This Plan shall be known as Westmoreland Coal
Company Deferred Compensation Plan (hereinafter referred to as the "Plan").

        1.02      Purpose.      The purpose of the Plan is to permit certain
members of senior management, to defer sums that may become payable pursuant to
the 2000 Performance Unit Plan or any other Long-Term Incentive Plan. The Plan
constitutes an unfunded “top hat” arrangement under Title I of ERISA as well as
for income tax purposes.

        1.03      Effective Date.      The effective date of this Plan shall be
May 1, 2003.


ARTICLE II


DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT

        2.01      Beneficiary.      “Beneficiary” shall mean the person or
persons designated, pursuant to Article VIII, by the Participant to receive such
payments as may become payable hereunder after the death of said Participant.

        2.02      Board.      "Board" shall mean the Board of Directors of the
Company.

        2.03      Bonus Compensation.      “Bonus Compensation” shall mean any
payment in cash to an Employee under the terms of the 2000 Performance Unit Plan
or any other long-term performance compensation plan, program or arrangement in
effect as of the Effective Date of this Plan or adopted thereafter under which
the Company pays an amount of cash remuneration to an Employee above such
Participant’s base salary and annual incentive compensation.

        2.04      Change in Control.      "Change in Control" shall mean:

             (a)      The acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3) promulgated under the Exchange Act)
of 20 percent or more of either (i) the then outstanding shares of Common Stock
of the Company (the "Outstanding Company Common Stock") or (ii) combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however that the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by the Company or any of its
subsidiaries, (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries or
(iii) any acquisition by any corporation with respect to which, following such
acquisition, more than 75 percent of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such acquisition in substantially
the same proportions as their ownership, immediately prior to such acquisition,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; or

1

              (b)      Individuals who, as of the effective date of the Plan,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened solicitation to
which Rule 14a-11 of Regulation 14A promulgated under the Exchange Act applies
or other actual threatened solicitation of proxies or consents; or

             (c)      Approval by the shareholders of the Company of a
reorganization, merger or consolidation, in each case, with respect to which all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 75 percent of, respectively,
the then outstanding shares of Common Stock and the combined voting power of the
then outstanding voting securities entitled to cote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be.

        2.05     Committee.       "Committee" shall mean the Compensation and
Benefits Committee of the Board.

        2.06      Company.      “Company” shall mean Westmoreland Coal Company
and any subsidiary or affiliated companies that adopt the Plan, with the
Company’s approval, for their employees, or any successor or entity by operation
of law or any successor or entity which affirmatively adopts the Plan, the
related trust, if any, and the obligations of Westmoreland Coal Company with
respect to the Plan.

        2.07      Compensation.      “Compensation” shall mean, in the case of
an Employee, Performance Unit Plan or other Long-Term Incentive Compensation
earned, or to be earned, during a Plan year.

        2.08      Crediting Rate.      “Crediting Rate” shall mean an interest
rate equal to the prime rate as reported by the Wall Street Journal or other
similar publication plus 1% on the balance for any amounts deferred for the
first 3 years and on amounts deferred for each full year after 3 years the
interest shall increase by ¼ % for each additional year up to a maximum of prime
interest rate plus 2%.

2

        2.09      Deferral.      “Deferral” shall mean that portion of a
Participant’s Compensation to be paid during a Plan year which a Participant
elects to have and is deferred during any one Plan Year. In the event of a
Participant’s Termination of Service prior to the end of a Plan Year, such
year’s Deferral shall be the actual amount deferred and withheld prior to such
Termination of Service.

        2.10      Deferral Account.      “Deferral Account” shall mean the
record of a Participant’s interest in this Plan represented by the Deferrals and
Supplemental Contributions, with all earnings thereon credited to such Account
on behalf of the Participant under this Plan, and all withdrawals and
distributions thereon debited from such Account.

        2.11      Deferral Account Balance.      “Deferral Account Balance”
shall mean with respect to a Participant the sum of (i) his or her Deferred
Compensation, plus (ii) interest credited in accordance with Article V of this
Plan, less (iii) all withdrawals and distributions. This account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant
pursuant to this Plan.

        2.12      Deferred Compensation.       "Deferred Compensation" shall
mean the sum of all of a Participant's Deferrals under the Deferral Account.

        2.13      Disability.      “Disability” shall mean the total and
permanent disability of a Participant, as determined under the terms of the
long-term disability plan of the Company, or, in the absence of a long-term
disability plan, as determined by the Board, in its sole and absolute
discretion.

        2.14      Election Date.      “Election Date” shall mean the date
established by the Committee as the date before which an Employee must submit a
valid Election Form to the Committee to effect a Deferral hereunder. The
applicable Election Dates can be no later than the following: (a) 30 days after
the Effective Date of the Plan for Employees who are eligible to participate at
the time the Plan is adopted, (b) 30 days after a newly eligible Employee is
notified of the right to participate in the Plan, or (c) December 15 prior to
any following Plan Year if (a) or (b) above do not apply.

        2.15      Election Form.       “Election Form” shall mean the form
established from time to time by the Committee that an Employee completes, signs
and returns to the Committee to make a Deferral under the Plan.

        2.16      Employee.      “Employee” shall mean any person who renders
services as a common law employee to the Company, or any of its subsidiaries or
affiliates, and is a member of a select group of management as determined by the
Committee.

        2.17      ERISA.       "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.

3

        2.18      Exchange Act.       "Exchange Act" shall mean the Securities
Exchange Act of 1934, as amended, and all rules and regulations promulgated
thereunder.

        2.19      Participant.      “Participant” shall mean an Employee who has
Deferred Compensation pursuant to the terms of this Plan, and whose Deferral
Account Balance has not yet been fully distributed.

        2.20      Plan.      “Plan” shall mean the Westmoreland Coal Company
Deferred Compensation Plan as described in this instrument and as amended from
time to time.

        2.21      Plan Year.       "Plan Year" shall mean a calendar year.

        2.22      Retirement.      “Retirement” shall mean the Termination of
Service of a Participant from the employ or service of the Company, or any of
its subsidiaries or affiliates, in accordance with the terms of the applicable
Company retirement plan, or if a Participant is not covered by any such plan,
the Termination of Service of the Participant on or after the earliest to occur
of the following:

             a.       the attainment by the Participant of the age of 62, or

             b.       the attainment by the Participant of the age of 55 and 10
years of employment or service with the Company or any of its subsidiaries or
affiliates.

        2.23      Supplemental Contribution.       "Supplemental Contribution"
shall mean that supplemental amount credited by the Company to a Participant's
Deferral Account pursuant to Section 4.05 hereof.

        2.24      Termination of Service.      “Termination of Service” or
similar expression shall mean the termination of the Participant’s employment as
an Employee of the Company and any division, subsidiary or affiliate thereof,
for any reason other than Retirement. Transfer of employment or service from the
Company, or from an affiliate or subsidiary of the Company to another affiliate
or subsidiary of the Company or to the Company, will not constitute a
Termination of Service for purposes of this Plan. A Disabled Participant shall
be deemed to have terminated service for purposes of this Plan.

        2.25      Unforeseeable Financial Emergency.      “Unforeseeable
Financial Emergency” shall mean an unanticipated emergency that is caused by an
event beyond the control of the Participant that would result in severe
financial hardship to the Participant resulting from (i) a sudden and unexpected
illness or accident of the Participant or a dependent of the Participant, (ii) a
loss of the Participant’s property due to casualty, or (iii) such other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee.

        2.26      Valuation Date.       "Valuation Date" shall mean, for
purposes of Deferral Accounts, the last day of each calendar year.

4

        2.27      Year Certain.      “Year Certain” shall mean a specific year
in which distribution of a Deferral is made or commences, as elected by a
Participant pursuant to Section 4.01 hereof, which year shall be at least three
but not more than ten years from the Election Date applicable thereto.

        2.28      Gender and Number.      Wherever the context so requires,
masculine pronouns include the feminine and singular words shall include the
plural.

        2.29      Titles.      Titles of the Articles of this Plan are included
for ease of reference only and are not to be used for the purpose of construing
any portion or provision of this Plan document.


ARTICLE III


ELIGIBILITY AND PARTICIPATION

        3.01      Eligibility.      Eligibility for Employee participation in
the Plan shall be determined by the Committee, in its sole discretion, but each
Employee must be a member of a select group of management or a highly
compensated Employee of the Company. An eligible Employee will remain eligible
to participate in the Plan with respect to each Plan Year following such
eligible Employee’s initial selection by the Committee, unless removed as an
eligible Employee with respect to a Plan Year (or Plan Years) by action of the
Committee in its sole discretion. If the Committee determines that participation
in the Plan by a Participant will cause the Plan to be subject to Parts 2, 3, or
4 of Title I of ERISA, the Committee may, in its sole discretion, immediately
pay to the Participant the value of his or her Deferral Account.

        3.02      Participation.      An eligible Employee may elect to
participate in the Plan by completing, signing and returning to the Committee a
duly executed Election Form no later than the applicable Election Date. A
Deferral Account will be established for each Participant at the time an
Election Form is received by the Committee.


ARTICLE IV


PARTICIPANT DEFERRALS OF COMPENSATION

        4.01      Deferred Compensation.

                   (a)      An Employee may defer up to 100% of the cash portion
of his or her Compensation under the 2000 Performance Unit Plan or any other
Long-Term Incentive Plan that has been previously approved by the Committee in
1% increments, until the earliest to occur of Termination of Service, death,
disability, January 1 of a Year Certain or January 1 of the year following
Retirement. Each Participant shall elect such Deferral by completing, signing
and returning to the Committee an Election Form by the applicable Election Date:
(1) specifying the applicable amounts of Deferral and the date as of which the
amounts so deferred will become payable unless otherwise provided in this Plan;
(2) authorizing such Employee's 2000 Performance Unit Plan or any other
Long-Term Incentive Plan Compensation payable for a Plan Year to be so reduced
and deferred hereunder; and (3) indicating the form of payment of the amounts so
deferred. The amounts deferred hereunder shall be added to the Participant's
Deferral Account. Notwithstanding the foregoing, the Committee may, without
amending this Plan, determine that the maximum permissible Deferral will be less
than the percentage set forth herein.

5

        4.02      Duration of Election Form.      If properly received by the
Committee on or before the applicable Election Date, a Deferral hereunder will
be effective only with respect to Compensation paid in the Plan Year to which
the Deferral applies. A Participant’s Deferral may be modified or terminated as
provided in Section 4.03. Future deferrals will be terminated automatically for
any Participant who is deemed (by the Committee) to no longer be eligible for
participation in the Plan.

        4.03      Election to Modify or Terminate Future Contributions.     
Subject to the provisions of Section 7.01 and 7.02 hereof, all Deferrals
hereunder are irrevocable. A Participant who desires to modify or terminate the
amount of future Compensation being deferred under the Plan or to change the
form of payment of Deferrals must notify the Committee in writing on an Election
Form approved and provided by the Committee. Elections to decrease or terminate
deferrals of future Compensation shall become effective as soon as
administratively possible. Elections to increase deferrals of future
Compensation shall become effective on January 1 of the next Plan Year.
Elections to change the form of payment of Deferrals hereunder must be made at
least twelve (12) months prior to the payment or commencement of payment of such
Deferrals.

        4.04      Vesting.       A Participant shall be fully vested at all
times in his or her Deferrals and any accretions to the Deferrals by application
of the designated Crediting Rate.

        4.05      Supplemental Contribution.      The Company may make
Supplemental Contributions to a Participant’s Deferral Account at the sole and
absolute discretion of the Committee. Any Supplemental Contribution shall be
credited with interest on each Valuation Date at the Crediting Rate, and shall
be distributed to the Participant according to the elections made by the
Participant governing his or her Deferral in the year such Supplemental
Contributions are made, or, if the Participant has made no Deferral in such
year, then in the year in which the Participant last made a Deferral.
Supplemental Contributions shall vest according to the schedule determined by
the Committee in its discretion at the time the Supplemental Contribution is
made to a Participant’s Deferral Account.


ARTICLE V


DEFERRAL ACCOUNTS

        5.01      Maintenance of Accounts.      A separate Deferral Account
shall be maintained for each Participant, and more than one Deferral Account may
be maintained for a Participant, as deemed necessary by the Committee for
administrative purposes. A Participant’s Deferral Account(s) shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant pursuant to this Plan, and shall not constitute or be
treated as a trust fund of any kind. The Committee shall determine the balance
of each Deferral Account as of each Valuation Date, by adjusting the balance of
such Deferral Account to reflect interest credits pursuant to Article V, as of
each Valuation Date and distributions and withdrawals to any of the accounts
pursuant to Articles VI and VII hereof.

6

        5.02      Deferral Account.      A Participant’s Deferrals hereunder
will be credited to the Participant’s Deferral Account as of the date on which
the Participant’s Compensation would otherwise have been paid to the Participant
had it not been deferred. All amounts credited to a Participant’s Deferral
Account shall be treated as a reduction of Compensation otherwise payable to
such Participant and interest will be paid at the Crediting Rate. Distributions
and withdrawals pursuant to Articles VI and VII shall be debited against a
Participant’s Deferral Account.

        5.03      Interest.      Prior to any distribution of a Participant’s
Deferral Account Balance under Article VI herein, the Company shall credit the
Deferral Account with interest on each Valuation Date at the Crediting Rate.
Interest credits to the Deferral Account Balance in accordance with this Article
V shall continue until the Deferral Account Balance is paid in full to the
Participant or the Participant’s Beneficiary.

        5.04      Statement of Accounts.      The Committee shall provide
periodically but in no event less frequently than once a year to each
Participant a statement setting forth the balance of such Participant’s Deferral
Account(s) as of the end of the most recently completed accounting period, in
such form as the Committee deems desirable.


ARTICLE VI


DISTRIBUTION

        6.01      Distributions.      Distribution of a Participant’s Deferred
compensation shall be in a lump sum or in annual installments over a period of
up to ten years, as specified on the Participant’s Election Form. If a payment
form is not specified by the Participant for any particular Plan Year in which
the Participant made a Deferral such Deferred Compensation shall be distributed
as the Committee in its sole discretion may determine, including as a lump sum
upon the Participant’s Termination of Service. If the Participant has elected to
receive payments in installments, the Company shall make annual payments in cash
from the Participant’s Deferral Account in an amount equal to (i) the balance of
such Deferral as of the Valuation Date preceding the payment date, times (ii) a
fraction, the numerator of which is one and the denominator of which is the
number of remaining installments (including the installment being made). The
first such installment shall be paid on the January 1 immediately following the
Participant’s Retirement, or on January 1 of the Year Certain elected by the
Participant, as the case may be, and each subsequent installment shall be paid
on or about each January 1 thereafter for the number of years elected by the
Participant.

        6.02      Form of Distribution.       All distributions from a
Participant's Deferral Account shall be made in cash only.

        6.03      Payments Upon Termination.      A Participant’s Deferral
Account Balance shall be paid in accordance with the Participant’s Election
Form. The Committee reserves the right upon application of the Participant and
in its sole discretion to commute the Participant’s election and pay the
benefits in a lump sum immediately following a Participant’s Termination of
Service if the Participant’s Termination of Service occurs prior to the elected
period of deferral.

7

        6.04      Death or Disability Prior to Commencement of Benefit Payments.
     In the event of a Participant’s death or disability prior to the
commencement of benefit payments hereunder, an amount equal to the Participant’s
Deferral Account Balance shall be paid or commence to be paid to the Participant
or the Participant’s Beneficiary, as the case may be, in a lump sum or in annual
installments over a period of up to ten years, as specified on the Participant’s
Election Form, on the first January 1 immediately following the Participant’s
death or Disability. The Committee reserves the right upon application of the
Participant or the Participant’s designated beneficiary to modify any election
and permit payments to be made in annual installments or in a lump sum.

        6.05      Death of a Participant Subsequent to Commencement of Benefit
Payments.      In the event of the death of a Participant subsequent to
commencement of benefit installment payments hereunder but prior to completion
of such payments, the installments shall continue and shall be paid to the
designated Beneficiary as if the Participant had survived. The Company shall
reserve the right to commute and pay the benefits in a lump sum.

        6.06      Redeferral Election.      Notwithstanding the foregoing, a
Participant will be permitted to elect to change the form of payments for
previous Deferrals, provided that the redeferral election must be made at least
one full calendar year prior to the date on which such distribution would be
made or commence to be made in the absence of such redeferral. A redeferral
election may be made by submitting an amended Deferral Election Form, or in such
other manner as is provided by the Committee.

        6.07      Taxes.      Each Participant shall be responsible for the
payment of any and all income and employment taxes which are due and payable on
amounts deferred and distributed hereunder. The Company may withhold from a
payment or other compensation payable to the Participant any federal, state, or
local taxes required to be withheld with respect to such payment and such sum as
the Company may reasonably estimate as necessary to cover any taxes for which
the Company may be liable and which may be assessed with regard to such payment.


ARTICLE VII


WITHDRAWALS

        7.01      Withdrawals for Unforeseeable Financial Emergency.      At the
request of a Participant in the event of an Unforeseeable Financial Emergency or
at the request of any of the Participant’s Beneficiaries after the Participant’s
death, the Committee may, in its sole discretion, accelerate and pay all or part
of the value of a Participant’s Deferral Account Balance. An accelerated
distribution hereunder for an Unforeseeable Financial Emergency must be limited
to only that amount necessary to relieve the Unforeseeable Financial Emergency
(plus any appropriate taxes). Amounts to be distributed to a Participant
hereunder will be subject to applicable tax withholding. A Participant that
makes a withdrawal for an unforeseeable financial emergency will be precluded
from further participation for a period of twelve (12) months following the
month during which the Participant’s withdrawal request is received by the
Committee.

8

        7.02      Other Premature Withdrawals.      A Participant may request
the withdrawal of all of such Participant’s Deferral Account, (not in excess of
the balance of such Deferral Account) prior to date of distribution under this
Plan, for reasons other than a financial need. The Participant will acknowledge
and agree that in consideration for the current payment of the relevant portion
of the Participant’s Deferral Account, the Participant will forfeit ten percent
(10%) of the total pre-withdrawal value of such portion of the Participant’s
Deferral Account. In addition, the Participant will be precluded from further
participation in the Plan for a period of twelve (12) months following the month
during which the Participant’s withdrawal request is received by the Committee.

        7.03      Withdrawal Processing.

              (a)       Minimum Amount.      There is no minimum payment for any
type of withdrawal.

              (b)      Application by Participant.       To apply for any type
of withdrawal, a Participant must submit to the Committee a withdrawal request,
in accordance with such uniform and nondiscriminatory procedure as will be
established by the Committee.

              (c)       Approval by Committee.       The Committee is
responsible for determining that a withdrawal request conforms to the
requirements described in this Article and notifying the Company of any payments
to be made in a timely manner. With respect to any withdrawal request under
Article 7.01 hereof, the Committee's decision to allow a Participant to withdraw
all or part of such Participant's Deferral Account in connection with an
Unforeseeable Financial Emergency will be based on the facts and circumstances
of each case. However, in no event will the amount withdrawn exceed the lesser
of the amount which the Committee deems necessary to satisfy such financial need
(plus any appropriate taxes) or the balance of such Participant's Deferral
Account. Any request to make a withdrawal by a member of the Committee may be
approved only by disinterested members of the Committee, or if none, by the
Board.

              (d)       Time of Processing.       The Company will make payment
to the Participant as soon as is administratively feasible following approval of
the withdrawal request.

              (e)       Medium and Form of Payment.      The medium of payment
for withdrawals from Deferral Accounts is cash. The form of payment for all
withdrawals will be a single-sum payment.


ARTICLE VIII


BENEFICIARY

        8.01      Beneficiary Designation.      A Participant shall designate a
Beneficiary to receive benefits under the Plan on the beneficiary designation
form provided by the Committee. If more than one Beneficiary is named, the share
and/or precedence of each Beneficiary shall be indicated. A Participant shall
have the right to change the Beneficiary by submitting to the Committee a new
beneficiary designation form.

9

        8.02      Proper Beneficiary.      If the Committee has any doubt as to
the proper Beneficiary to receive payments hereunder, the Committee shall have
the right to withhold such payments until the matter is finally adjudicated.
However, any payment made by the Committee, in good faith and in accordance with
this Plan, shall fully discharge the Company from all further obligations with
respect to that payment.

        8.03      Minor or Incompetent Beneficiary.      In making any payments
to or for the benefit of any minor or an incompetent Beneficiary, the Committee,
in its sole and absolute discretion, may make a distribution to a legal or
natural guardian or other relative of a minor or court appointed committee of
such incompetent. Alternatively, it may make a payment to any adult with whom
the minor or incompetent temporarily or permanently resides. The receipt by a
guardian, committee, relative or other person shall be a complete discharge to
the Company. Neither the Company nor the Committee shall have any responsibility
to see to the proper application of any payments so made.

        8.04      No Beneficiary Designation.      If a Participant fails to
designate a Beneficiary as provided in Article 8.01 above, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor, administrator or personal
representative of the Participant’s estate.


ARTICLE IX


ADMINISTRATION OF THE PLAN

        9.01      Majority Vote.      All resolutions or other actions taken by
the Committee shall be by vote of a majority of those present at a meeting at
which a majority of the members are present, or in writing by all the members at
the time in office if they act without a meeting. Such resolutions or actions
shall be confirmed in writing by a Board resolution.

        9.02      Finality of Determination.      Subject to the Plan, the
Committee shall, from time to time, establish rules, forms and procedures for
the administration of the Plan. Except as herein otherwise expressly provided,
the Committee shall have the exclusive right to interpret the Plan and to decide
any and all matters arising thereunder or in connection with the administration
of the Plan, and it shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person. The interpretations, decisions, actions and records of the Committee
shall be conclusive and binding upon the Company and all persons having or
claiming to have any right or interest in or under the Plan, and cannot be
overruled by a court of law unless arbitrary or capricious.

        9.03      Certificates and Reports.      The members of the Committee
and the officers and directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants, and on all
opinions given by any duly appointed legal counsel, which legal counsel may be
counsel for the Company.

10

        9.04      Indemnification and Exculpation.      The Company shall
indemnify and hold harmless each current and former member of the Committee and
each current and former member of the Board against any and all expenses and
liabilities (to the extent not indemnified under any liability insurance
contract or other indemnification agreement) which the person incurs on account
of any act or failure to act in connection with the good faith administration of
the Plan. Expenses against which a member of the Committee shall be indemnified
hereunder shall include, without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement thereof.
The foregoing right of indemnification shall be in addition to any other rights
to which any such member of the Committee may be entitled as a matter of law,
but shall be conditioned upon the person’s notifying the Company of the claim of
liability within 60 days of the notice of that claim and offering the Company
the right to participate in and control the settlement and defense of the claim.
The foregoing provision will not be applicable to any person if the loss, cost,
liability or expense is due to such person’s gross negligence or willful
misconduct.

        9.05      Expenses.       The expenses of administering the Plan shall
be borne by the Company.


ARTICLE X


CLAIMS PROCEDURE

        10.01      Written Claim.      Benefits shall be paid in accordance with
the provisions of this Plan. The Participant, or a designated Beneficiary or any
other person claiming through the Participant shall make a written request for
benefits under this Plan. This written claim shall be mailed or delivered to the
Committee. Such claim shall be reviewed by the Committee or a delegate.

        10.02      Denied Claim.      If the claim is denied, in full or in
part, the Committee shall provide a written notice within ninety (90) days
setting forth the specific reasons for denial, and any additional material or
information necessary to perfect the claim, and an explanation of why such
material or information is necessary, and appropriate information and
explanation of the steps to be taken if a review of the denial is desired.

        10.03      Review Procedure.      If the claim is denied and a review is
desired, the Participant (or Beneficiary) shall notify the Committee in writing
within sixty (60) days after receipt of the written notice of denial. In
requesting a review, the Participant or Beneficiary may request a review of
pertinent documents with regard to the benefits created under this agreement,
may submit any written issues and comments, may request an extension of time for
such written submission of issues and comments, and may request that a hearing
be held, but the decision to hold a hearing shall be within the sole discretion
of the Committee.

11

        10.04      Committee Review.      The decision on the review of the
denied claim shall be rendered by the Committee within sixty (60) days after the
receipt of the request for review (if no hearing is held) or within sixty (60)
days after the hearing if one is held. The decision shall be written and shall
state the specific reasons for the decision including reference to specific
provisions of this Plan on which the decision is based.


ARTICLE XI


NATURE OF COMPANY’S OBLIGATION

        11.01     Company's Obligation.       The Company's obligations under
this Plan shall be an unfunded and unsecured promise to pay. The Company shall
not be obligated under any circumstances to fund its financial obligations under
this Plan.

        11.02      Creditor Status.      Any assets which the Company may
acquire or set aside to help cover its financial liabilities hereunder are and
must remain general assets of the Company subject to the claims of its general
unsecured creditors. Neither the Company nor this Plan gives a Participant or
Beneficiary any beneficial ownership interest in any asset of the Company. In
the event that the Company elects to invest funds to pay Deferral Account
Balances under the terms of this Plan, title to and beneficial ownership of such
assets shall at all times remain in the Company. All Plan Participants and
Beneficiaries shall be unsecured general creditors of the Company.

        11.03      Grantor Trust.      In order to meet its contingent
obligations hereunder, the Company may, at the sole and absolute discretion of
the Committee, set aside or earmark funds in an amount determined by the
Committee to be equal to the total amounts necessary to provide benefits under
the Plan. The Company, at the sole and absolute discretion of the Committee, may
(but shall not be obligated to) create one or more grantor trusts, the assets of
which are subject to the claims of the Company’s creditors, to assist it in
accumulating funds to pay its obligations hereunder. Upon a Change in Control,
the Company shall contribute to such a grantor trust an amount equal to the
value of accrued benefits for Participants, and shall as of the last day of each
Plan Year thereafter contribute the amount of any incremental accrued benefits
to the trust.


ARTICLE XII


AMENDMENT AND TERMINATION OF PLAN

        12.01      Amendment.      The Board reserves the right to amend this
Plan from time to time in whole or in part; provided, however, that no such
amendment may reduce, or relieve the Company of, any obligation with respect to
the balance of any Deferral Account(s) maintained under this Plan as accrued at
the time of such amendment, nor shall any amendment otherwise have a retroactive
effect, without the written consent of the affected Participant or Beneficiary
as the case may be.

12

        12.02      Termination.      The Company, by action of the Board,
reserves the right to prospectively terminate this Plan for any reason, with
respect to future Deferrals. No such termination shall affect the Deferral
Account balances which shall have accrued for Participants at the time of such
termination. The Board reserves the right to accelerate the payment of any
benefits payable under this Plan at any time without the consent of the
Participant, the Participant’s estate, a Beneficiary or any other person
claiming through the Participant.


ARTICLE XIII


MISCELLANEOUS

        13.01      Written Notice.      Any notice which shall be or may be
given under the Plan shall be in writing and shall be mailed by United States
mail, postage prepaid. If notice is to be given to the Company, such notice
shall be addressed to the Committee at the Company. If notice is to be given to
the Participant, such notice shall be sent to the Participant’s last known
address.

        13.02      Change of Address.      Any party may, from time to time,
change the address to which notices shall be mailed by giving written notice of
such new address.

        13.03      Merger, Consolidation or Acquisition.      The Plan shall be
binding upon the Company, its assigns, and any successor to the Company which
shall succeed to substantially all of its assets and business through merger,
acquisition or consolidation, and upon a Participant, a Beneficiary, assigns,
heirs, executors and administrators.

        13.04      Employment.      Neither the creation of this Plan or
anything contained herein shall be construed as giving any Participant hereunder
any right to continuous service with the Company.

        13.05      Non-transferability.      Except insofar as prohibited by
applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Plan shall be valid
or recognized by the Company. Neither the Participant, spouse, or designated
Beneficiary shall have any power to hypothecate, mortgage, commute, modify, or
otherwise encumber in advance of any of the benefits payable hereunder, nor
shall any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony maintenance, owed by the Participant or Beneficiary, or be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise.

        13.06      Legal Fees.      All reasonable legal fees incurred by any
Participant (or former Participant) to successfully enforce valid rights under
this Plan shall be paid by the Company in addition to sums due under this Plan.

        13.07      Tax Withholding.      The Company may withhold from a payment
any federal, state, or local taxes required by law to be withheld with respect
to such payment and such sum as the Company may reasonably estimate as necessary
to cover any taxes for which the Company may be liable and which may be assessed
with regard to such payment.

13

        13.08       Applicable Law.       This Plan shall be governed by the
laws of the State of Colorado, without regard to the conflicts-of-law rules of
such State, to the extent not preempted by the laws of the United States of
America.

        13.09      Invalidity of Certain Provisions.      If any provision of
this Plan is held invalid or unenforceable, such invalidity or unenforceability
will not affect any other provisions hereof and this Plan will be construed and
enforced as if such provisions, to the extent invalid or unenforceable, had not
been included.

        IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its duly authorized officer on this 23rd day of May, 2003, effective as of the
1st day of May, 2003.


WESTMORELAND COAL COMPANY

By /s/ Christopher K. Seglem
     President and Chief Executive Officer


ATTEST:

By /s/ W. Michael Lepchitz

            [SEAL]

14